DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/24/2021. 
Response to arguments
An Electronic Terminal Disclaimer filed on 03/24/2021 has been recorded and approved 03/29/2021. Therefore the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 31-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closet prior arts are Gunnarsson et al. (U.S 2009/0047968 and NPL, LG Electronics Inc, “Measure on CSG cells”, 3GPP TSG-RAN WG2 #62 R2-082526, May 5-9, 2008, pages 1-3.
Regarding in claims 31 and 39, Gunnarsson discloses communication between device and base station where scan broadcast signals and information contained in those signals from neighboring base stations including CSG base stations and the CSG cell may also broadcast an initialization flag that allows the radio terminals to report the CSG cell to any other cell at least once and a determination is then made whether there are sufficient neighbor ells identified for the CSG cell and after there are sufficient neighbor cells identified for the CSG cell, the CSG cell only allows UE measurement reporting for the CSG cell to other cells by authorized CSG radio terminals.

However, none of Gunnarsson, LG- R2-082526 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to whether the UE is a member of the CSG corresponding to the CSG identity.
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 32-38 and 40 depend from claims 31 and 39 are allowed since they depend from allowable claims 31 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
04/02/2021